IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 96-21039



UNITED STATES OF AMERICA
                                              Plaintiff-Appellee,
                                versus

OCTAVIO BETANCUR
                                              Defendant-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-95-CR-304-1)


                            January 8, 1999

Before HIGGINBOTHAM, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See 5th Cir. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.